Title: To Alexander Hamilton from James McHenry, 10 August 1799
From: McHenry, James
To: Hamilton, Alexander


Philad. 10 Augt. 1799

I am fully satisfied my dear Hamilton from what you say, that you had no intention to insinuate in the general order, any thing that could affect my character in the eye of the public or army, and I am no longer uneasy.
Upon the other point, let me assure you, that the military rule of correspondence, which I have departed from, in some instances, as relative to General Wilkinson, did not take place without substantial cause. I am in possession of my justification were it necessary to stir the subject. There may be however, particular cases, independent of these, when I have erred through inattention. And who is it will not, with so much business to attend to as I have?
I recommended to you some time since to send to England for the officers manual in the field, or a series of military plans, representing the principal operations of a campaign. I now transmit you a copy, for which you will be pleased to return me a receipt.
The book has merit. But as Aristotles rules never produced a good tragedy, neither in my opinion will the best military book produce a great general. Both characters are the result of the energies of genius.
Your sincere & affec
James McHenry
